                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

DAVID GARDNER,                              )
DIANE HERRON,                               )
                                            )
                        Plaintiffs,         )
                                            )
                   v.                       )   No. 1:17-cv-01968-JPH-MJD
                                            )
PAUL BISKER CONTRACTING, INC.,              )
PAUL BISKER,                                )
KYLE R. TOM, II,                            )
                                            )
                        Defendants.         )


               ORDER GRANTING PLAINTIFFS’ MOTION FOR
                    PARTIAL SUMMARY JUDGMENT

      Plaintiffs David Gardner and Diane Herron filed this lawsuit after a home

they were having built was not completed. They have moved for partial

summary judgment against the builder, Paul Bisker Contracting, Inc., dkt.

[55], which has not appeared in this case. For the reasons below, that motion

is GRANTED.

                                         I.
                               Facts and Background

      Under Rule 56(a), the Court views and recites the evidence “in the light

most favorable to the non-moving party and draw[s] all reasonable inferences

in that party’s favor.” Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009)

(citation omitted). Paul Bisker Contracting, Inc. has not responded to Mr.

Gardner and Ms. Herron’s motion for partial summary judgment, so the Court

treats Mr. Gardner and Ms. Herron’s supported factual assertions as


                                        1
uncontested. See S.D. Ind. L.R. 56-1(b),(f); Smith v. Lamz, 321 F.3d 680, 683

(7th Cir. 2003).

      After 25 years in the Cleveland, Ohio area, Mr. Gardner and Ms. Herron

retired and decided to move back to Ms. Herron’s hometown of Richmond,

Indiana. Dkt. 65-1 at 22 (Herron Dep. at 83). In March 2016, Mr. Gardner

and Ms. Herron chose Paul Bisker Contracting, Inc. to build their retirement

home. Dkt. 65-1 at 22 (Herron Dep. at 83); dkt. 65-3. Defendants Paul Bisker

and Paul Bisker Contracting, Inc. ran into financial troubles and stopped

nearly all work on the house. Dkt. 65-7 at 11–12 (Paul Bisker Dep. at 38–41);

dkt. 65-10 at 1 (Paula Bisker Dep. at 16). In early 2017, Mr. Bisker told Mr.

Gardner and Ms. Herron that he would not be able to continue construction.

Dkt. 65-6 at 5 (Paul Bisker Dep. at 15–16).

      Mr. Gardner and Ms. Herron sued Kyle Tom II, Mr. Bisker, and Paul

Bisker Contracting, Inc., asserting claims for: (1) breach of contract, (2)

common law conversion, (3) criminal conversion, (4) criminal deception, (5)

money had and received, and (6) negligence. Dkt. 1. Mr. Gardner and Ms.

Herron moved for partial summary judgment against Paul Bisker Contracting,

Inc. on the breach of contract claim.

                                       II.
                                 Applicable Law

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

inform the court “of the basis for its motion” and specify evidence
                                         2
demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

burden, the nonmoving party must “go beyond the pleadings” and identify

“specific facts showing that there is a genuine issue for trial.” Id. at 324.

      In ruling on a motion for summary judgment, the Court views the

evidence “in the light most favorable to the non-moving party and draw[s] all

reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation

omitted).

                                       III.
                                     Analysis

      Indiana law governs Mr. Gardner and Ms. Herron’s breach of contract

claim. See Wallace v. McGlothan, 606 F.3d 410, 418 (7th Cir. 2010). “The

essential elements of a breach of contract action are the existence of a contract,

the defendant’s breach thereof, and damages.” Berkel & Co. Contractors v.

Palm & Assocs., 814 N.E.2d 649, 655 (Ind. Ct. App. 2004).

      Mr. Gardner and Ms. Herron argue that their undisputed designated

evidence establishes the elements of their breach of contract claim. Dkt. 56.

Paul Bisker Contracting, Inc. has not appeared in this case and did not

respond.

      Designated evidence supports each element of Mr. Gardner and Ms.

Herron’s breach of contract claim. Paul Bisker Contracting, Inc.’s “Proposal &

Specification Sheet” details the home to be built and gives the total cost. Dkt.

57-2. In March 2016, Mr. Bisker prepared the document and Mr. Gardner and



                                         3
Ms. Herron accepted it. Id. That is enough to show a contract. See Berkel,

814 N.E.2d at 655–56. Paul Bisker Contracting, Inc. did not complete Mr.

Gardner and Ms. Herron’s home, so the breach and damages elements are also

satisfied. See Fowler v. Campbell, 612 N.E.2d 596, 601–02 (Ind. Ct. App.

1993).

        Mr. Gardner and Ms. Herron are thus entitled to summary judgment on

the breach of contract claim against Paul Bisker Contracting, Inc.

                                     IV.
                                  Conclusion

        Mr. Gardner and Ms. Herron’s motion for partial summary judgment,

dkt. [55], is GRANTED. The Court ACCEPTS the joint stipulation regarding

Mr. Gardner and Ms. Herron’s motion for partial summary judgment. Dkt.

[60].

SO ORDERED.
Date: 6/27/2019




Distribution:

Gregory P. Cafouros
KROGER GARDIS & REGAS, LLP
gpc@kgrlaw.com

Vilda Samuel Laurin, III
BOSE McKINNEY & EVANS
slaurin@boselaw.com

Justin W. Leverton
KROGER GARDIS & REGAS LLP
jleverton@kgrlaw.com


                                       4
